EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into effective as of the 31st day of December, 2008 (the “Effective Date”) by and among FNB United Corp., a North Carolina corporation (“FNB”), CommunityONE Bank, National Association, a national banking corporation formerly known as First National Bank and Trust Company and wholly owned subsidiary of FNB (the “Bank”), and Michael C.Miller, President of each of FNB and the Bank (the “Executive”).FNB and the Bank are hereinafter sometimes referred to together or individually as the “Employer.” WITNESSETH: WHEREAS, the Executive is currently employed as the President of each of FNB and the Bank pursuant to the terms of an employment agreement between the Executive and the Bank dated as of January 1, 2006 (the “Prior Agreement”) and is highly knowledgeable about their businesses, operations, markets and customers; and WHEREAS, the Executive is a valued executive of the Employer and, to induce the Executive to continue employment with the Employer and to enhance the Executive’s job security, the Employer entered into the Prior Agreement to provide compensation to the Executive in certain events, including but not limited to the Executive’s termination of employment following a change in control of the Employer; and WHEREAS, because the Executive is familiar with and will continue to gain extensive knowledge regarding the Employer’s products, relationships, trade secrets and confidential information relating to the Employer and its business, products, processes and developments and has generated and will continue to generate confidential information in the course of his duties, the Employer wished to protect its long-term interests by having the Executive enter into certain nondisclosure and noncompetition covenants set forth in the Prior Agreement; and WHEREAS, the parties desire to amend and restate the Prior Agreement to bring the Prior Agreement into compliance with Section 409A of the Internal Revenue Code of 1986, as amended from time to time (including corresponding provisions of succeeding law) (the “Code”), the regulations promulgated thereunder, and other guidance issued thereunder by the Department of the Treasury and/or the Internal Revenue Service (“Section 409A”); and WHEREAS; the parties intend that this Agreement shall amend, restate and supersede the Prior Agreement in its entirety, and that from and after the effective date of this Agreement, the Prior Agreement shall be of no further force and effect; and WHEREAS, none of the conditions or events included in the definition of the term “golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the Employer, is contemplated insofar as the Employer or any affiliates are concerned. NOW, THEREFORE, in consideration of the terms contained herein, including the compensation the Employer agrees to pay to the Executive upon certain events, the Executive's continued employment with the Employer, the Executive's covenants and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Employer and the Executive hereby agree as follows: 1.Employment and Duties. (a)Employment.During the Employment Term (as defined in Section 3 below), and upon the terms and conditions set forth in this Agreement, the Employer shall employ the Executive, and the Executive shall serve, as President and Chief Executive Officer of each of FNB and the Bank. As such, the Executive shall have the responsibilities, duties and authority reasonably accorded to, expected of, and consistent with those positions and will report directly to the board of directors of each of FNB and the Bank (hereinafter sometimes referred to together or individually as the “Board”).The Executive shall serve the Employer faithfully, diligently, competently, and to the best of his ability, and he shall exclusively devote his full time, energy, and attention to the business of the Employer and to the promotion of the Employer’s interests throughout the Employment Term.The Executive shall faithfully adhere to, execute and fulfill all lawful requests, instructions and policies made by the Board or its authorized agent(s). (b)No Other Employment.Without the written consent of FNB’s board of directors, during the Employment Term, the Executive shall not render services to or for any person, firm, corporation, or other entity or organization in exchange for compensation, regardless of the form in which such compensation is paid and regardless of whether it is paid directly or indirectly to the Executive. The foregoing limitation shall not be construed as prohibiting the Executive from managing his personal affairs in a manner that does not interfere with the proper performance of his duties and responsibilities as President or making or managing personal investments in such form or manner as will not require his services in the operation or affairs of the companies or enterprises in which such investments are made and will not violate Section 6 below. (c)Board of Directors of FNB.The Executive is currently serving as a director of FNB.FNB shall nominate the Executive for election as a director at such times as necessary so that the Executive will, if elected by shareholders, remain a director of FNB throughout the term of this Agreement.The Executive hereby consents to serve as a director of FNB, and the Executive hereby consents to being named as a director of FNB in documents filed by FNB with the Securities and Exchange Commission.The Executive shall be deemed to have resigned as a director of FNB effective immediately after termination of the Executive’s employment under Section 4 of this Agreement other than by reason of the Executive’s retirement under Section 4(g), regardless of whether the Executive submits a formal, written resignation as director. 2 (d)Board of Directors of the Bank.The Executive is currently serving as a director of the Bank.The Board shall undertake every lawful effort to ensure that the Executive continues throughout the term of his employment to be elected or reelected as a director of the Bank.The Executive shall be deemed to have resigned as a director of the Bank effective immediately after termination of the Executive’s employment under Section 4 of this Agreement other than by reason of the Executive’s retirement under Section 4(g), regardless of whether the Executive submits a formal, written resignation as director. 2.Compensation.For all services rendered by the Executive during the Employment Term as defined in Section 3 below, the Employer shall compensate the Executive as follows: (a)Base Salary.During the Employment Term, the Employer shall pay the Executive an annual salary in an amount not less than the amount of the Executive’s annual salary as of the Effective Date (such salary as it may be increased from time to time being hereinafter referred to as the “Base Salary”).Such salary shall be payable in accordance with the Employer’s customary payroll practices and shall be subject to all applicable federal and state withholding, payroll and other taxes.During the Employment Term, the Base Salary shall be reviewed annually by the Compensation Committee of FNB’s board of directors or by such other board committee as has jurisdiction over executive compensation and may be increased from time to time consistent with such review. (b) Perquisites, Benefits and Other Compensation.During the Employment Term, the Executive shall be entitled to receive additional benefits and compensation from the Employer in such form and to such extent as specified below: (i)Benefit Plans and Programs.The Executive will be entitled to participate, in accordance with the provisions thereof, in all group health, disability and life insurance, and all bonus, pension, retirement and other employee benefit plans and programs made available by the Employer to its employees generally or to its senior officers.Without limiting the generality of the foregoing, the Executive shall be entitled to participate, in accordance with the provisions thereof, in the Employer’s arrangement for performance compensation for stakeholders (or any successor plan) (the “Stakeholders Plan”) and the FNB United/CommunityONE Executive Short-Term Incentive Plan (hereinafter together referred to as the “Bonus Plans”).In addition, the Executive shall be eligible to participate in the Employer’s stock-based incentive compensation plans then available to other employees or executives of the Employer in accordance with the provisions of such plans and with awards thereunder determined by FNB’s board of directors or by the Compensation Committee of the Board, in its sole discretion. (ii)Supplemental Plan.The Executive will be entitled to participate, in accordance with the provisions thereof, in the FNB Supplemental Executive Retirement Plan, as such plan may be amended from time to time. (iii)Club Dues.The Employer shall pay or reimburse the Executive for the monthly dues and assessments necessary for the Executive to maintain the status of an active member of the Asheboro Country Club and Pinewood Country Club or such other clubs as 3 are reasonably necessary to the conduct of the Employer’s business and as the Compensation Committee of FNB’s board of directors may from time to time approve.The Employer shall also pay or reimburse the Executive for the dues and expenses incurred by the Executive for membership in such civic clubs or groups as are reasonably necessary to the conduct of the Employer’s business and as may be approved by the Compensation Committee. (iv)Vacation.The Executive shall be entitled to paid annual vacation and sick leave in accordance with the policies established from time to time by the Employer. (v)Automobile.The Employer shall provide the Executive with a suitable vehicle for his exclusive use in the discharge of his duties hereunder and shall pay all operating and service expenses, including automobile insurance, related to such vehicle.Any personal use of such vehicle by the Executive will be appropriately accounted for and reported as additional compensation. (vi)Business Expenses.The Employer shall reimburse the Executive for any reasonable out-of-pocket business and travel expenses incurred by the Executive in the ordinary course of performing his duties for the Employer upon presentation by the Executive, from time to time, of appropriate documentation therefor and in accordance with the Employer’s policies and practices as established or modified from time to time. (vii)Meeting and Convention Attendance.The Employer shall pay all registration, travel, accommodation and meal expenses for the Executive to attend such meetings and conferences as are approved by the Board or an appropriate committee of the Board.The Employer shall also pay all registration, travel, accommodation and meal expenses for the Executive and his spouse to attend the annual conventions of the American and North Carolina Bankers Associations each year. 3. Term.The initial term of this Agreement shall be for a period of three years commencing on the Effective Date.On the first anniversary of the Effective Date of this Employment Agreement and on each anniversary thereafter, this Agreement shall be extended automatically for one additional year unless FNB’s board of directors determines that the term shall not be extended.If the board of directors determines not to extend the term, it shall promptly notify the Executive in writing.If the board of directors decides not to extend the term of this Agreement, this Agreement shall nevertheless remain in full force until its term expires.The board of director’s decision not to extend the term of this Agreement shall not – by itself – give the Executive any rights under this Agreement to claim an adverse change in his position, compensation, or circumstances or otherwise to claim entitlement to severance benefits under this Agreement.Unless sooner terminated, this Agreement and the Executive’s employment hereunder shall terminate on December 31 of the year in which the Executive attains age 65.The Executive's total term of employment with the Employer during the initial and any extended term is collectively defined and sometimes referred to under this Agreement as the "Employment Term." 4.Termination.The Executive’s term of employment under this Agreement may be terminated before the end of the initial term or any extension thereof as set forth in this Section 4.Notwithstanding anything contained herein to the contrary, the Executive’s 4 employment with the Employer shall not be considered to have terminated for purposes of the Executive’s receiving any compensation or other benefits otherwise provided under this Agreement unless (i) he would be considered to have incurred a “separation from service” within the meaning of Section 409A from the Employerand any other entity that, along with the Employer, would be considered a “service recipient” within the meaning of Section 409A or (ii) the payment of such compensation or such other benefits would not be subject to Section 409A. (a)Death.In the event of the death of the Executive during his employment under this Agreement, this Agreement shall be terminated as of the date of death.In such event, the Employer shall pay the Executive’s Base Salary, at the rate in effect at the time of his death and through the last day of the calendar month in which such death occurs, to the Executive’s designated beneficiary, or, in the absence of such designation, to the estate or other legal representative of the Executive.In addition, the Employer shall pay to the Executive’s designated beneficiary, or, in the absence of such designation, to the estate or other legal representative of the Executive, at the same time as bonus payments for the year of death would otherwise be payable under the Stakeholders Plan, a prorated bonus for the year of death that the Executive would have received if he had been employed throughout such year and had received the same performance rating as he received for the immediately preceding year, prorated on a daily basis as of the date of the Executive’s death.Any rights and benefits the Executive’s estate or any other person may have under employee benefit plans and programs of the Employer in the event of the Executive’s death shall be determined in accordance with the terms of such plans and programs. (b)Long-Term Disability.If the Executive suffers any disability while employed under this Agreement that prevents him from performing his duties under this Agreement for a period of 90 consecutive days, then, unless otherwise then agreed in writing by the parties hereto, the employment of the Executive under this Agreement shall, at the election of the Employer, be terminated effective as of the ninetieth day of such period.Upon termination of the Executive’s employment by reason of disability under this Section 4(b), the Executive shall be entitled to receive his Base Salary, at the rate in effect on the date of such termination, less any disability insurance payments paid to the Executive on a policy maintained for the benefit of the Executive by the Employer, through the end of the then current term of this Agreement.Such salary continuation shall be subject to all applicable federal and state withholding taxes and any postponement of payment that may be required pursuant to Section 15 below.Any rights and benefits the Executive may have under the employee benefit plans and programs of the Employer in the event of the Executive’s disability shall be determined in accordance with the terms of such plans and programs. For purposes of this Agreement, “disability” shall mean the inability, by reason of bodily injury or physical or mental disease, or any combination thereof, of the Executive to perform his customary or other comparable duties with the Employer, with or without reasonable accommodation.In the event that the Executive and the Employer are unable to agree as to whether the Executive is suffering a disability, the Executive and the Employer shall each select a physician and the two physicians so chosen shall make the determination or, if they are unable to agree, they shall select a third physician, and the determination as to whether the Executive is suffering a disability shall be based upon the determination of a majority of the three physicians. 5 The Employer shall pay the reasonable fees and expenses of all physicians selected pursuant to this Section 4(b). (c)Termination for Cause.Nothing herein shall prevent the Employer from terminating the Executive’s employment at any time for Cause (as hereinafter defined).Upon termination for Cause, the Executive shall receive his Base Salary only through the date that such termination becomes effective and the amount of any compensation previously deferred by the Executive, provided that the payment of any such deferred amount will be made in accordance with the provisions of the plan, program or arrangement of the Employer permitting the deferral.Neither the Executive nor any other person shall be entitled to any further payments from the Employer, for salary or any other amounts.Notwithstanding the foregoing, any rights and benefits the Executive may have under the employee benefit plans and programs of the Employer following a termination of the Executive’s employment for Cause shall be determined in accordance with the terms of such plans, agreements and programs. For purposes of this Agreement, termination for Cause shall mean a termination by the Employer of the Executive’s employment by a vote of the majority of the Board members then in office, as a result of (i)an intentional, willful and continued failure by the Executive to perform his duties in the capacities indicated above (other than due to disability); (ii)an intentional, willful and material breach by the Executive of his fiduciary duties of loyalty and care to the Employer; (iii)an intentional, willful and knowing violation by the Executive of any provision of this Agreement; (iv)an intentional, willful and knowing violation by the Executive of the Employer’s Code of Business Ethics or Code of Ethics for Senior Financial Officers; (v)a conviction of, or the entering of a plea of nolo contendere by the Executive for any felony or any crime involving fraud or dishonesty, or (vi)a willful and knowing violation of any material federal or state banking law or regulation applicable to the Employer or the occurrence of any event described in Section 19 of the Federal Deposit Insurance Act or any other act or event as a result of which the Executive becomes unacceptable to, or is removed, suspended or prohibited from participating in the conduct of the Employer’s affairs by any regulatory authority having jurisdiction over the Employer; provided, however, that the Board has given the Executive advance notice of such termination for Cause, including the reasons therefor, together with a reasonable opportunity for the Executive to appear with counsel before the Board and to reply to such notice. (d)Termination Other than for Cause and Not in Connection with a Change in Control.The Employer may terminate the Executive’s employment under this Agreement at any time upon 90 days written notice to the Executive for whatever reason it deems appropriate, or for no reason.In the event such termination by the Employer occurs and is not due to death as provided in Section 4(a) above, disability as provided in Section 4(b) above or for Cause as provided in Section 4(c) above, the Employer shall (i)continue the Executive’s Base Salary, at the rate in effect at the time of such termination, through the end of the then current term of this Agreement, (ii)pay to the Executive for the year of termination and for each subsequent calendar year or portion thereof through the end of the then current term of this Agreement an amount (prorated in the case of any partial year) equal to the average of the bonuses paid to the Executive under the Bonus Plans for the three calendar years immediately preceding the year of termination, such payments to be made at the normal times for payment of bonuses under the Bonus Plans, and (iii)pay to the Executive the amount of any compensation previously deferred 6 by the Executive, provided that the payment of any such deferred amount will be made in accordance with the provisions of the plan, program or arrangement of the Employer permitting the deferral.All compensation continuation shall be subject to applicable federal and state withholding taxes and any postponement of payment that may be required pursuant to Section 15 below.Any rights and benefits the Executive may have under employee benefit plans and programs of the Employer following a termination of the Executive’s employment by the Employer other than for Cause, including rights and benefits under retirement plans and programs, shall be determined in accordance with the terms of such plans and programs; provided that all stock options and restricted stock awards granted to the Executive and outstanding as of the date of termination (other than those under which vesting is performance-based or is dependent upon the satisfaction of conditions other than continued employment) shall become immediately and fully vested and the Executive shall have up to three years to exercise all such outstanding options following the date of termination but in no event beyond their specified term.Notwithstanding the foregoing, no such accelerated vesting or change in exercise period shall be permitted if it would cause an option or restricted stock award that is not otherwise subject to Section 409A to become subject to Section 409A or if it would cause an option or restricted stock award that is subject to Section 409A to violate Section 409A. In addition to the foregoing, in the event of a termination pursuant to this Section 4(d) and provided the Executive properly elects coverage under the
